Citation Nr: 1040276	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-23 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether the creation of an overpayment of Department of 
Veterans Affairs (VA) improved death pension benefits in the 
amount of $7,212.00 was proper.

2.  Entitlement to waiver of recovery of an overpayment of VA 
improved death pension benefits in the amount of $7,212.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran had active service from April 1969 to December 1971.  
The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision of the Milwaukee, Wisconsin, 
Regional Office's (RO) Committee on Waivers and Compromises 
(Committee).  Presently, the New Orleans RO properly has 
jurisdiction over the appellant's claims.  

On her July 2006 Appeal to the Board of Veteran's Appeals (VA 
Form 9), the appellant requested a Board hearing at her local RO 
related to her present claim and such a hearing was scheduled; 
however, this request was properly withdrawn before the 
aforementioned hearing was held.  See 38 C.F.R. § 20.703, 20.704 
(2009); see also Statement, January 18, 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In the interest of clarity, the Board deems it necessary to 
highlight some procedural matters pertinent to the present 
adjudication.  Upon undertaking income verification efforts, the 
RO determined that the appellant had countable income in excess 
of the maximum allowable annual rate for the year 2002 and 2003.  
See RO Proposed Decision (Income Verification Match (IVM) 
Folder), September 20, 2005.  Accordingly, the RO proposed to 
reduce the appellant's monthly pension, effective November 1, 
2002, and to discontinue her benefits, effective December 1, 
2002.  Id.  The appellant subsequently submitted income and 
expense information for the years 2003, 2004, and 2005.  See 
Improved Pension Eligibility Verification Reports (VA Form 21-
0518-1) (IVM Folder), November 2, 2005.  Based on the evidence of 
record, a February 2006 proposed decision was issued, proposing 
to (i) reduce the appellant's VA pension benefits, effective 
November 1, 2002, (ii) discontinue her pension benefits, 
effective December 1, 2002, and (iii) reinstate her pension 
benefits, effective January 1, 2004, and informing her that an 
overpayment of pension benefits had been created (without 
indicating a specific amount).  See IVM Folder.  In April 2006, 
the appellant submitted a Financial Status Report (VA Form 5655), 
and an April 2006 decision, denying the appellant a waiver of the 
calculated overpayment of benefits in the amount of $7,212.00, 
was issued.  The appellant subsequently filed a timely notice of 
disagreement and perfected an appeal to the Board.  See Appeal to 
the Board of Veterans' Appeals (VA Form 9), July 11, 2006; Notice 
of Disagreement, April 20, 2006.

The United States Court of Appeals for Veterans Claims (Court) 
has directed that when a debtor requests waiver of an overpayment 
and also asserts that the underlying debt is invalid, the VA must 
resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Further, the question of whether the overpayment at 
issue was properly created is inextricably intertwined with the 
issue pertaining to the appellant's entitlement to waiver of 
recovery of the overpayment.  See Parker v. Brown, 7 Vet. App. 
116 (1994); Babchak v. Principi, 3 Vet. App. 466 (1992); Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance. 

The appellant submitted a timely notice of disagreement with the 
February 2006 proposed RO decision and April 2006 RO decision, 
averring the alleged overpayment of VA improved death pension 
benefits, in the amount of $7,212.00 was improperly created and 
any validly created debt should be waived.  See Statement of 
Accredited Representative in Appealed Case (VA Form 646), 
September 14, 2006; Notice of Disagreement, April 20, 2006.  The 
RO has not issued a Statement of the Case or a Supplemental 
Statement of the Case addressing the propriety of the creation of 
an overpayment of VA improved death pension benefits in the 
amount of $7,212.00.  The Court has directed that where an 
appellant has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a 
Statement of the Case addressing the issue, the Board should 
remand the issue to the RO for issuance of a Statement of the 
Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case to the 
appellant and her accredited representative 
which contains a full and complete discussion 
of whether the overpayment of VA improved 
death pension benefits in the amount of 
$7,212.00 was properly created and all 
applicable laws and regulations.  
Specifically, the Statement of the Case 
should include a discussion of the events 
which led to the creation of the overpayment 
and an explanation of the amount of the 
indebtedness assessed against the appellant.  
The appellant and her accredited 
representative should be given the 
appropriate opportunity to respond to the 
Statement of the Case.  All appropriate 
appellate procedures should then be followed.  
The appellant is advised that she must 
complete her appeal of this issue by filing a 
timely substantive appeal following the 
issuance of a Statement of the Case.

2.  The AMC/RO shall then readjudicate the 
issue of entitlement to waiver of recovery of 
the overpayment of VA improved death pension 
benefits in the calculated amount of 
$7,212.00.  If the benefit sought on appeal 
remains denied, the appellant and her 
accredited representative should be issued a 
Supplemental Statement of the Case which 
addresses all relevant actions taken on the 
issue of entitlement to waiver of recovery of 
an overpayment of VA improved death pension 
benefits in the amount of $7,212.00, to 
include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the June 2006 Statement 
of the Case.  The appellant should be given 
the opportunity to respond to the 
Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


